DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 10/18/21, has been entered. 

3.  Claims 1-34 are pending. Claims 7, 10, 11, 24, 27, and 28 are amended.
		
4.  Claim 1 is now directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/01/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 

5. Claims 1-34 are under examination.

Terminal Disclaimer
6.  The terminal disclaimer filed on 10/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,640,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
7.  The following are withdrawn from the Office Action, filed 06/18/21:
The rejection of claims 7, 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,640,537, found on page 5 at paragraph 10, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.

EXAMINER’S AMENDMENT
8.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

9.  Authorization for this examiner’s amendment was given in an interview with Jean Lockyer on 11/18/2021 (see Interview Summary, attached).

10.  The application has been amended as follows: 

Claim 8. (Currently Amended) The genetically modified host cell of claim 1, wherein the nucleotide sequence of interest encodes a polypeptide of interest.

Claim 18. (Currently Amended) A method for expressing a nucleotide of interest comprising:
(a) providing a genetically modified host cell comprising (i) a first nucleic acid comprising a nucleotide sequence of interest operatively linked to a promoter which is modified to comprise an EilR binding site, (ii) a second nucleic acid comprising a nucleotide sequence encoding a repressor polypeptide comprising an amino acid sequence comprising a biologically active fragment of EilR having at least 70% amino acid identity with SEQ ID NO:1 wherein expression of the nucleotide sequence of interest from the promoter is induced by the presence of a hydrophobic inducer in that when the repressor polypeptide is bound to the hydrophobic inducer, the repressor polypeptide does not bind to the EilR binding site, wherein the nucleotide sequence of interest is heterologous to EilR or the biologically active fragment thereof, wherein when the repressor polypeptide has an amino acid sequence consisting of SEQ ID NO:1, then the nucleotide sequence of interest does not encode a green fluorescence protein (GFP);

(c) expressing the nucleotide of interest, or culturing or growing the genetically modified host cell such that nucleotide sequence of interest is expressed, such that the nucleotide sequence of interest is expressed at a rate higher when the hydrophobic cation inducer is present than if the hydrophobic cation inducer is not present in the genetically modified host cell.

Claim 20. (Currently Amended) The method of claim [[10]] 19, wherein the hydrophobic cation inducer is a triarylmethane, acridine, phenazine, phenothiazine, xanthene, imidazole, or pyrazole.

Claim 25. (Currently Amended) The method of claim 18, wherein the nucleotide sequence of interest encodes a polypeptide of interest.

Allowable Subject Matter
11.  Claims 1-34 are allowed.

12.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 22, 2021